Citation Nr: 0533401	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chronic low back 
pain syndrome, lumbar strain, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
July 1994.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
assignment of a compensable rating for chronic low back 
pain syndrome, lumbar strain.  An October 2001 RO rating 
decision granted the veteran a compensable rating of 10 
percent.  As the increased rating does not represent the 
maximum available rating for the low back disability, the 
claim remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In June 2004, the Board REMANDED the case 
to the RO for additional development, to include providing 
the veteran notice of changes in the regulations used to 
evaluate diseases and injuries of the spine, and to 
provide her with a VA examination.  The requested 
development was completed in part.  The remaining actions 
are detailed below.  See Stegall v. West, 11 Vet. App. 268 
(1998)

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

By way of background, the veteran underwent a VA 
examination in June 2001.  She complained of continuous 
low back pain since 1993, occasional stiffness in her 
back, and flare-ups of pain.  She treated the pain with 
Tylenol.  She was unable to lift more than 30 pounds.  On 
physical examination, the examiner found that there was 
mild pain and tenderness in the low back area.  She had no 
postural abnormality or fixed deformity.  The neurological 
system and the musculature of the back were described as 
normal.  Her range of motion was lumbar flexion to 70 
degrees; lumbar extension to 30 degrees; right lateral 
bending of the lumbar area to 20 degrees, bilaterally; 
rotation of the lumbar area to 20 degrees, bilaterally.  
The clinician diagnosed a lumbar strain and chronic low 
back pain.

Pursuant to the Board remand, the veteran underwent a VA 
examination in July 2004.  The examiner indicated having 
reviewed the veteran's case file in preparation for the 
examination.  The veteran reported that following service 
discharge, she had worked full time in transportation 
security.  She denied that her physician had prescribed 
bedrest.  The veteran complained of pain the lower back, 
which on a scale of 1 to 10, 10 being the highest, she 
described as a 2, which sometimes increased to 6.  She 
related that with increased activity the pain would 
radiate to her legs.  She reported being able to drive 
about 50 miles at a time, lift at least 25 pounds and walk 
at least three blocks.  She denied missing work as a 
result of back pain.  The lumbar spine had 20/30 degrees 
of rotation to the right, 20/30 rotation to the left, 
20/30 degrees extension and 70/90 degrees flexion.  The 
examiner saw no evidence of incoordination, muscle 
fatigue, limited range of motion with repetitive activity, 
weakness or increased numbness.  There was some decreased 
endurance on activity due to pain.  The examiner noted 
that the veteran did not walk with a limp and there was 
normal toe heel gait.  X-rays of the spine revealed no 
evidence of fracture or dislocation, or degenerative disc 
disease.  There was evidence or early right sacroiliac 
joint arthritis but no arthritis of the lumbar spine.  The 
physician diagnosed chronic low back strain of the lumbar 
area and early sacroiliac joint arthritis.  The examiner 
concluded that it was at least as likely as not that the 
veteran had chronic low back pain and less likely than not 
that it was the result of the lumbosacral strain.  He 
further indicated that there was no additional limitation 
of motion or function due to the flare-ups.  The physician 
determined that there was no evidence of any increased 
numbness, fatigability or weakened movement form 
repetitive use.  

As previously noted in the June 2004 Board remand, during 
the pendency of this appeal, the criteria for rating 
diseases and injuries of the spine were changed.  See 68 
Fed. Reg. 51454-58 (Aug. 27, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  The General Counsel 
of VA has held that where a law or regulation changes 
during the pendency of a claim for a higher rating, the 
Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 2002) 
can be no earlier than the effective date of that change.  
The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must generally consider 
the claim pursuant to both versions during the course of 
an appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In reviewing the record, it becomes apparent that the RO 
has not had the opportunity to adjudicate the veteran's 
claim for a rating in excess of 10 percent for her low 
back disability, with consideration of the criteria for 
rating diseases and injuries of the spine, which became 
effective on September 26, 2003.  See 68 Fed. Reg. 51454-
58 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, nor does it appear that the 
veteran has received notice of these changes in the 
regulations.  The Board's June 2004 remand specified that 
the RO should provide the veteran notice of changes in the 
regulations used to evaluate diseases and injuries of the 
spine.  Instead, the August 2005 Supplemental Statement of 
the Case provided the veteran with the current criteria 
for rating post-traumatic stress disorder.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans' Claims held that a 
remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  In view of the foregoing, 
this case must be remanded to the RO to ensure that the 
veteran is notified of the changes in the rating criteria 
noted above and to have his claim readjudicated by the RO 
with consideration of the applicable rating criteria 
currently in effect.  

Accordingly, while the Board regrets the delay, the case 
must be returned to complete the necessary development.  
This case is REMANDED to the AMC/RO for the following 
action:

1.  The AMC/RO must send a letter to 
the veteran notifying him of the 
applicable criteria for rating 
diseases and injuries of the spine, 
which became effective on September 
26, 2003.  See 68 Fed. Reg. 51454-58 
(Aug. 27, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic codes 5235-5243.

2.  Thereafter, the AMC/RO should 
ensure that no other notification or 
development action, in addition to 
that directed above, is required.  If 
further action is required, the AMC/RO 
should undertake it before further 
adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the 
AMC/RO should readjudicate the issue 
of an increased rating for the 
veteran's service-connected low back 
disability, with consideration of all 
of the applicable rating criteria and 
the evidence obtained since the August 
2005 rating decision.

4.  If the appeal is not granted to 
the appellant's satisfaction, the 
AMC/RO should issue a Supplemental 
Statement of the Case, which must 
contain notice of all relevant action 
taken on the claim, to include a 
summary of all of the evidence added 
to the record since the August 2005 
Statement of the Case, and the 
criteria for rating diseases and 
injuries of the spine, which became 
effective on September 26, 2003.  A 
reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

